DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims  3 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 2, 2022.
Applicant’s election without traverse of Species I – Figure 5 in the reply filed on November 2, 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first engaging portion; an aperture; a second engaging portion; and a suitable mating structure must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1 it is unclear what “a first engaging portion having an aperture for receiving a male connecting element of a first type of seat belt for connecting to the first type of seat belt in a first operative state; and a second engaging portion having a male end received for engagement with a female buckle of a second type of seat belt for connecting to the second type of seat belt in a second operative state” are being referred to in the current disclosure. The limitations are not labeled in the drawings and are not specific to one structure in the disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 4-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyer (4,915,413).
As best understood by the Examiner Meyer discloses in figures 1 – 4 a shoulder belt adapter bracket for engaging a seat belt in a vehicle, comprising: a mounting portion (42, 18, 92) having a mounting structure for securing the bracket to a vehicle wall; a first engaging portion (14, 30, 90) having an aperture for receiving a male connecting element of a first type of seat belt (44, 20) for connecting to the first type of seat belt in a first operative state; and a second engaging portion (30, 50) having a male end (94, 12) received for engagement with a female buckle of a second type of seat belt (20, 44) for connecting to the second type of seat belt in a second operative state (claim 1). the mounting portion (92) adjoins the first engaging portion (90) which adjoins the second engaging portion (94) along a central axis (claim 2). the mounting portion is a generally round end portion and the mounting structure comprises a hole (92) for receiving a securing bolt for mounting to a vehicle wall (claim 4). the first engaging portion is a tapered portion formed to include a keyhole aperture (100) for receiving and engaging a pin connector (12) of the first type of seat belt in the first operative state (claim 5). the keyhole aperture comprises a triangular portion that terminates with a round end, wherein the triangular portion is sized to admit and receive the pin connector such that the pin connector is slid into secure engagement with the round end (claim 6). the pin connector comprises a pin having a head (74) and a shank (76) such that the round end has a diameter comparable to the shank so that the shank is received in the round end, and wherein the diameter of the round end is smaller than the head so that the head securely retains the shank in engagement with the keyhole aperture (claim 7). the second engaging portion (94) is a generally square male clip end received for secure engagement within the female buckle of the second type of seat belt (claim 8). the clip end includes an aperture (96) that is configured to engage a suitable mating structure inside the female buckle in order to securely retain the clip end within the female buckle until selectively released by a user (claim 9). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.
Claim(s) 1, 2, 4-9 and 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Littman (US 3,790,209).
As best understood by the Examiner Littman discloses in figures 1 – 7 a shoulder belt adapter bracket for engaging a seat belt in a vehicle, comprising: a mounting portion (21, 29, 26 area) having a mounting structure for securing the bracket to a vehicle wall; a first engaging portion (33, 19) having an aperture (18, 33 area) for receiving a male connecting element of a first type of seat belt (12, 34, 27) for connecting to the first type of seat belt in a first operative state; and a second engaging portion (11) having a male end (31) received for engagement with a female buckle of a second type of seat belt (34) for connecting to the second type of seat belt in a second operative state (claim 1). the mounting portion (19) adjoins the first engaging portion (26) which adjoins the second engaging portion (31) along a central axis (claim 2). the mounting portion is a generally round end portion and the mounting structure comprises a hole (26) for receiving a securing bolt for mounting to a vehicle wall (claim 4). the first engaging portion is a tapered portion formed to include a keyhole aperture (18) for receiving and engaging a pin connector (16) of the first type of seat belt in the first operative state (claim 5). the keyhole aperture comprises a triangular portion that terminates with a round end, wherein the triangular portion is sized to admit and receive the pin connector such that the pin connector is slid into secure engagement with the round end (claims 6, 14, 17). the pin connector comprises a pin having a head (48) and a shank (43) such that the round end has a diameter comparable to the shank so that the shank is received in the round end, and wherein the diameter of the round end is smaller than the head so that the head securely retains the shank in engagement with the keyhole aperture (claims 7, 15). the second engaging portion (31) is a generally square male clip end received for secure engagement within the female buckle of the second type of seat belt (claim 8). the clip end includes an aperture (32) that is configured to engage a suitable mating structure inside the female buckle in order to securely retain the clip end within the female buckle until selectively released by a user (claims 9, 16, 17). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. an end portion comprising a hole (26) for receiving a securing bolt for mounting to a vehicle wall; a tapered portion, substantially adjoining the end portion along a central axis, formed to include a keyhole aperture (18) for receiving and engaging a pin connector of a WC/19 lap belt (27) in a first operative state; and a generally square male clip end (31), substantially adjoining the tapered portion along the central axis, and received for secure engagement within a female buckle (33) of a conventional seat belt in a second operative state, wherein the end portion, the tapered portion and the clip end are mirror symmetrical about the central axis (claims 13, 17).
Allowable Subject Matter

Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614